Allowable Subject Matter
Claims 1-2, 4,  6-12, 17-19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: during the prosecution of the claimed invention the limitations “ a tail swab attached to the second end of the leader member wherein the tail swab comprises a single soft strip that is cut at opposite ends to form a plurality of soft elongated strips which are separated by a continuous middle portion of the single soft strip that extends from the plurality of soft elongated strips located at one end of the single soft strip to the plurality of soft elongated strips located at the opposite end of the single soft strip such that the plurality of soft elongated strips are shorter in length than the leader member and five times or more longer in length than an entire length of the continuous middle portion of the single soft strip and wherein the entire length of the continuous middle portion has a same width and a same thickness“ and “a tail swab comprising a single soft strip having a middle portion separated by opposite ends wherein each of the opposite ends includes a plurality of soft elongated strips and a length of the single soft strip located between an end of the middle portion and the beginning of each of the plurality of soft elongated strips forms a  same angle relative to a length of the middle portion and a length of each of the plurality of soft elongated strips and wherein the plurality of soft elongated strips are twice or more as long as the middle portion of the single soft strip” fails to render the claimed invention obvious or anticipated. For instance, US3205518 teaches a cleaning swab having a middle portion and two cleaning portions on element 12 as best shown in Figures 2 and 7. However, 5518’ fails to disclose “ a tail swab attached to the second end of the leader member wherein the tail swab comprises a single soft strip that is cut at opposite ends to form a plurality of soft elongated strips which are separated by a continuous middle portion of the single soft strip that extends from the plurality of soft elongated strips located at one end of the single soft strip to the plurality of soft elongated strips located at the opposite end of the single soft strip such that the plurality of soft elongated strips are shorter in length than the leader member and five times or more longer in length than an entire length of the continuous middle portion of the single soft strip and wherein the entire length of the continuous middle portion has a same width and a same thickness“ and “a tail swab comprising a single soft strip . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/Arman Milanian/
Examiner
Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723